ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                    )
                                               )
ADT Construction Group, Inc. by                )     ASBCA No. 57322
 Timothy S. Cory, Chapter 7 Trustee            )
                                               )
Under Contract No. DACA09-03-C-0009            )

APPEARANCES FOR THE APPELLANT:                       John W. Ralls, Esq.
                                                     W. Samuel Niece, Esq.
                                                      Ralls, Gruber & Niece LLP
                                                      San Mateo, CA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     John F. Bazan, Esq.
                                                     Gilbert H. Chong, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Los Angeles

           OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' settlement of their dispute and "Request for Entry of Consent Judgment" dated
5 February 2016, that the appeal is sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of$266,000. This amount
is inclusive of interest. No further interest shall be paid.

      Dated: 8 February 2016




                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
I concur                                         I concur




OWEN C. WILSON
Administrative Judge
                                                 J.~
                                                 Administrative Judge
Acting Vice Chairman                             Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 57322, Appeal of ADT
Construction Group, Inc. by Timothy S. Cory, Chapter 7 Trustee, rendered in
conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals
                                                                                       '
                                                                                       i
                                                                                       f.
                                                                                       •




                                           2